Citation Nr: 0727172	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-01 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD), to include 
entitlement to an evaluation in excess of 30 percent prior to 
October 24, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his son-in-law


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1950 to December 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.


FINDING OF FACT

The veteran's PTSD is characterized by occupational and 
social impairment, with evidence of anxiety, depression, 
nightmares, hypervigilance, irritability, anger, isolation, 
an inability to express emotions, slow speech, memory 
impairment, and problems with concentration and focus.


CONCLUSION OF LAW

The criteria for a 70 percent initial evaluation for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In January 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The January 2005 letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing his current 
disability had gotten worse, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in March 2006.  Subsequent process 
and adjudication were accomplished as evidenced by the rating 
decision in October 2006 and SSOCs of October 2006 and 
February 2007.



II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's PTSD is currently rated 50 percent disabled, 
and 30 percent disabled prior to October 24, 2006, under the 
criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2006).  That code, and the General Rating Formula for Mental 
Disorders, provides for the following pertinent evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and

100 percent for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  A GAF score of 31 to 40 is defined as denoting 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A GAF score of 
41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 is defined as denoting 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61-70 is defined as denoting some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The evidence of record includes an October 2002 written 
statement from R.B., Ph.D., who examined the veteran.  The 
diagnoses were PTSD and depression, recurrent and severe.  
The veteran experienced disturbed sleep, memory loss, 
flashbacks, depression, cognitive fixation on war settings 
and events, and difficulty concentrating.  He also 
demonstrated isolation, an inability to emotionally contact, 
conflict with authority, survivor's guilt, hyper alertness, 
and irritability.  Dr. B assigned a GAF score of 35-40.  He 
indicated that the veteran's PTSD created severe disturbance 
of significant events and resulted in major impairment of 
social, occupational, and other important areas of life.  He 
noted the veteran's heritage as contributing to his inability 
to discuss the events of war.

In May 2003, the veteran underwent VA examination.  He was 
pleasant and cooperative throughout the interview.  He was 
friendly and presented well socially.  He had no unusual 
behaviors or mannerisms.  The veteran was open and verbal 
during the diagnostic interview and did not appear to be 
guarded or defensive.  The examiner noted that the veteran 
may have had a tendency to minimize problems and did not 
present any significant psychiatric complaints during the 
interview.  His grooming and hygiene were satisfactory.  No 
cognitive difficulties were detected, and the veteran was 
alert and oriented.  The veteran retired from work in 1991.

The veteran denied any history of mental health treatment.  
He was married twice.  The veteran's current marriage lasted 
25 years.  He got along well with his wife.  He also stated 
that he got along well with other people.  His niece 
indicated that people liked him.  He had several people in 
his family that he considered to be good friends.

On examination, the veteran's voice was normal in tone and 
pace.  He did not appear to be experiencing anxiety or 
depression.  His affect was full ranging and appropriate.  
The veteran's mood was calm and composed.  He demonstrated no 
impairment of concentration or attention span.  The veteran's 
memory appeared to be functionally intact.  His thinking was 
logical and goal oriented, and there was no indication of a 
thought disorder.

The veteran denied any significant emotional problems or 
current nightmares.  He recalled having some symptoms after 
he returned from Korea, but these ended within one month.  He 
described no hypervigilance and had only occasional thoughts 
about Korea.  He denied avoidance behavior.  No psychiatric 
diagnosis was given, and the veteran was assigned a GAF score 
of 85.

Private treatment records dated from April to October 2004 
show the veteran sought individual counseling.  He complained 
of depression, anxiety, intrusive thoughts, nightmares, night 
sweats, difficulty feeling and expressing emotions, and 
isolative tendencies.  He denied any suicidal ideation.

In a July 2004 written statement, C.K., the veteran's 
counselor, indicated she provided him with services since 
April 2004.  At the beginning, the veteran was reluctant to 
share his war experiences.  The veteran demonstrated 
isolationism and an inability to relate to most people.  He 
had intrusive thoughts of war experiences daily.  He also 
experienced nightmares and night sweats.  He felt guilt about 
surviving the war.  The veteran had difficulty expressing 
emotion, except for anger.  He was hypervigilent and had 
trouble concentrating and maintaining focus.  He startled 
easily.  The veteran had one daughter and one granddaughter, 
who both lived with him.

On examination, the veteran was pleasant and anxious.  He was 
slightly disoriented in negotiating his movements due to his 
poor vision.  His affect was flattened.  The veteran was 
clean-shaven and casually but neatly dressed.  His speech was 
slow and halting at times.  His thought process was logical, 
and he was oriented.  The veteran had difficulty remembering 
details of important events.  He also complained of short-
term memory problems.  He had difficulty maintaining 
concentration and focus.  The veteran got tearful when 
talking about casualties of war.  He denied suicidal 
ideation.  The veteran greatly minimized both his 
psychological and physical discomfort.  The diagnosis was 
PTSD, and his GAF score was 45.

In August 2004, the veteran underwent VA examination.  He 
demonstrated good social skills and was friendly and 
outgoing.  Communication was adequate.  There were no obvious 
cognitive difficulties, grooming and hygiene were 
satisfactory, and he was alert and oriented.  He got along 
well with others and denied any significant social 
difficulties.  His nephew agreed that the veteran had friends 
and interacted well with family members.  It appeared that 
some symptoms of PTSD had re-emerged.  He had intrusive 
thoughts, which caused nervousness.  He had no nightmares but 
reported an exaggerated startle response.  He demonstrated 
avoidance behavior and survivor's guilt.

On examination, the veteran's underlying mood was mildly 
irritable.  There was no impairment of concentration or 
attention.  Memory was functionally intact.  Thinking was 
logical and goal directed, and there were no indications of 
thought disorder.  The diagnosis was PTSD, mild.  A GAF score 
of 70 was assigned.

A June 2006 VA outpatient record shows the veteran reported 
he did not feel depressed.  He had no sleep disturbance.  He 
stated that he lived at home alone.  He denied suicidal 
ideation.  He complained of anxiety and excessive worry.  
There was no impairment of cognition and thinking.  On 
examination, the veteran was appropriately dressed.  His 
attitude was cooperative, and his mood was appropriate.  The 
veteran's speech and thought content were normal, and he was 
oriented.  His insight was poor.  The diagnosis was 
depression, and his assigned GAF score was 65.

In October 2006, the veteran again underwent VA examination.  
He was pleasant and cooperative throughout the interview.  He 
was friendly, open, and presented well socially.  There were 
no unusual mannerisms or behaviors.  The veteran tended to 
minimize his problems.  He expressed himself well during the 
interview and demonstrated no cognitive difficulties.  
Grooming and hygiene were satisfactory.  The veteran was 
alert and oriented.  Howeer, he was hypervigilant and had 
intrusive thoughts of service trauma.  He had difficulty 
being around groups of people and expressed survivor guilt.

On examination, the veteran maintained good eye contact, and 
his voice was normal.  His underlying mood was more anxious 
as his visual difficulties had increased.  He did not 
demonstrate impairment of concentration or attention span.  
Memory appeared to be functionally intact.  His thinking was 
logical and goal oriented, and there were no indications of a 
thought disorder.  The diagnosis was PTSD, which had worsened 
since his last examination.  The assigned GAF score was 55 to 
60.  While the veteran had a strong work ethic, he would 
likely have difficulty working around others due to his PTSD.

In April 2007, the veteran and his son-in-law testified 
before the undersigned.  He reported trouble sleeping, night 
sweats, and described himself as jumpy.  He described getting 
nervous and angry.  His representative contended that the 
veteran's cultural background as a Native American interfered 
with his ability to talk about his PTSD.  Therefore, he was 
incorrectly rated a lower evaluation.

After reviewing the record, the Board finds that the evidence 
warrants an increase of the veteran's PTSD evaluation to 70 
percent, from the date of his claim in October 2002.  While 
his VA examination reports, all conducted by the same person, 
show his PTSD to be less severe than a 70 percent disability 
rating, the private treatment records demonstrate 
symptomatology associated with a 70 percent rating.  In 
addition, the private treatment provided indicated that the 
veteran had trouble opening up and was only able to share his 
PTSD symptoms with his counselor after they had built a 
rapport.  The veteran's representative reiterated this when 
he indicated during the veteran's hearing that his heritage 
as a Native American contributed to his inability to share 
his experiences.

During the course of this appeal, the veteran has 
demonstrated occupational and social impairment.  While it 
was noted he had been married for 25 years, the most recent 
VA outpatient record dated in June 2006 indicated that the 
veteran lived alone.  The veteran had retired from work in 
1991.  However, his medical evidence consistently shows that 
his PTSD would significantly impact his ability to work 
around other people.  He had survivor guilt and intrusive 
thoughts of his wartime experiences.  Although he got along 
with his close family members, he had difficulty with crowds.  
He also demonstrated depression.  While his ability to 
function independently was due, in part, to his increasingly 
impaired vision, this then contributed to the increase in his 
PTSD symptoms.  Therefore, the Board finds that a 70 percent 
disability rating is warranted.

An increase to a 100 percent disability rating is not 
warranted because the veteran has not demonstrated total 
occupational and social impairment.  While the medical 
evidence shows the veteran's PTSD would interfere with his 
employment if he was not retired, it does not show that he 
would be unable to work due to his PTSD.  In addition, the 
veteran was consistently escorted to his VA examinations and 
his Board hearing by family members, showing he has been able 
to maintain some familial relationships.  Additionally, the 
veteran has not demonstrated gross impairment in thought 
processes or communication, delusions or hallucinations, 
grossly inappropriate behavior, disorientation to time or 
place, or memory loss for the names of close relatives or 
himself.  Therefore, the Board finds that an additional 
increase is not warranted.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in October 2002, has his PTSD 
been more disabling than as currently rated under this 
decision.


ORDER

An initial evaluation of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


